QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The Office offered an Examiner’s amendment to Samuel Giestling (Reg. No. 68,612) on 4/15/21 via telephone at (317) 231-6441 to place this application in condition for allowance.  However, this offer was not accepted by Samuel Gieslting (Applicant’s representative).  
Claim Objections
Claim 1 is objected to because of the following informalities:
 “to increase angular velocity of the high pressure compressor” in lines 10-11 should be -- to increase an angular velocity of the high pressure compressor-- (see Claim 8 where reference is made to “the angular velocity”);
“the low pressure compressor and high pressure compressor” In lines 17-18 should be -- the low pressure compressor and the high pressure compressor--.
Claims 2-15 depend from claim 1 and inherent the informalities of their parent claim and are objected to for the same reason.
Claim 2 is objected to because “to restrict angular velocity of the high pressure compressor” in lines 5-6 should be --to restrict the 
Claim 3 is objected to because “whilst restricting angular velocity” in line 2 should be --whilst restricting the angular velocity--.
Claim 5 is objected to because of the following informalities:
“the step of controlling rotation” in line 7 should be --
“to increase angular velocity” in line 8 should be --to increase the angular velocity--.
Claim 6 is objected to because of the following informalities:
 “the step of controlling rotation” in line 2 should be --
“the second electrical machine to increase angular velocity” in lines 3-4 should be --the second electrical machine, to increase the angular velocity--.
Claim 7 is objected to because of the following informalities:
“the step of controlling rotation” in line 2 should be --
“to increase angular” in line 3 should be --to increase the angular--.
Claim 8 is objected to because of the following informalities:
“the step of controlling rotation” in line 3 should be --
“to increase angular” in line 4 should be --to increase the angular--.
Claim 9 is objected to because “to increase angular velocity” in line 3 should be --to increase the angular velocity--.
Claim 10 
“entry pressure” in line 4 should be --an entry pressure--; 
“exit pressure” in line 5 should be --the exit pressure--; 
“entry temperature” in line 6 should be --an entry temperature--; 
“exit temperature” in line 7 should be --an exit temperature--; 
“entry pressure” in line 8 should be --an 20entry pressure--; 
“exit pressure” in line 9 should be --the exit pressure--;
“entry temperature” in line 10 should be --an entry temperature--; 
“exit temperature” in line 11 should be --an exit temperature--.  
Claim 11 is objected to because “varying angular velocity” in line 3 should be --varying the angular velocity--.
Claim 12 is objected to because “based on at least one of” in lines 3-4 should be --based on the at least one of--.
Claim 13 is objected to because “the position of one or more” in line 3 should be --a position of one or more--.
Claim 15 is objected to because “controlling at least a part of a start-up or re-light process of a gas turbine engine” in lines 1-2 should be --controlling the at least the part of the start-up or the re-light process of the gas turbine engine--.
Allowable Subject Matter
Claims 1-15 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “in response to determining the exit pressure of the low pressure compressor is equal to or greater than the first threshold pressure” to “increase an angular velocity of the high pressure compressor” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-15.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kesseli et al. (U.S. 2012/0000204) discloses a method (Abstract) of controlling at least part of a start-up or re-light process of a gas turbine engine (Fig. 5), the method comprising increasing an angular velocity of a low pressure compressor (45) using a first electrical machine (28)(Para 114).
This application is in condition for allowance except for the following formal matters: See Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/26/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746